Citation Nr: 0601910	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  99-03 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for cervical dysplasia.

2.  Entitlement to a compensable initial disability 
evaluation for molluscum contagiosum.

3.  Entitlement to a compensable initial disability 
evaluation for residuals of excision of pilar cyst from the 
scalp.

4.  Entitlement to a compensable initial disability 
evaluation for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 RO decision which, in pertinent 
part, granted service connection at noncompensable (0 
percent) disability ratings, effective from June 30, 1997, 
for cervical dysplasia and molluscum contagiosum, residuals 
of excision of pilar cyst from the scalp, and diabetes 
mellitus.  In January 1999, the veteran filed a notice of 
disagreement, and in February 1999, the RO issued a statement 
of the case.  In March 1999, the veteran timely perfected her 
appeal herein.

In January 2005, the Board remanded these issues for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1. Since the date of service connection, the veteran's 
cervical dysplasia is manifested by no more than mild 
symptoms, requiring that annual pap smears be conducted.  
There is no evidence that the veteran's cervical dysplasia is 
moderate or severe, that it requires continuous treatment, or 
that it is not controlled by treatment.

2.  Since the date of service connection, the veteran's 
molluscum contagiosum has not been show to occupy an area of 
more than five percent of the entire body or exposed areas 
affected, and has not required treatment by more than topical 
therapy.

3.  Since the date of service connection, the veteran's 
residuals of excision of pilar cyst from the scalp have been 
manifested by a 4 milli-meter cyst located on the superior 
anterior cranium, which is non-tender, mobile, well 
circumscribed, and with no hair growing in it. 

4.  Since the date of service connection, the veteran's 
diabetes mellitus has not required any treatment, and there 
is no showing that the veteran's diet or activities are 
restricted in any manner due to this condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for cervical dysplasia have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
4.116, Diagnostic Code 7612 (2005).

2.  The criteria for entitlement to an initial compensable 
evaluation for molluscum contagiosum have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7806 (prior to 
and from August 30, 2002).  

3.  The criteria for entitlement to an initial compensable 
evaluation for residuals of excision of pilar cyst from the 
scalp have not been met 38 U.S.C.A. §§ 1155, 5103A, 5107, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.118, Diagnostic Codes 7800-7805 (prior to and from August 
30, 2002).

4.  The criteria for entitlement to an initial compensable 
evaluation for diabetes mellitus have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking compensable initial disability ratings 
for her service-connected cervical dysplasia, molluscum 
contagiosum, residuals of excision of pilar cyst from the 
scalp, and diabetes mellitus.

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of the veteran's claims.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Since the veteran appealed the initial ratings assigned in 
this matter, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
assigned may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

A. Cervical Dysplasia
 
The RO has assigned the veteran's service-connected cervical 
dysplasia a noncompensable rating pursuant to Diagnostic Code 
7612.  Pursuant to Diagnostic Code 7612, used in rated 
disease or injury of the cervix, a noncompensable (0 percent) 
rating is warranted for symptoms that do no require 
continuous treatment.  A 10 percent rating is warranted for 
symptoms that require continuous treatment.  A 30 percent 
rating is warranted for symptoms that are not controlled by 
continuous treatment.

Historically, the veteran served on active duty in the United 
States Marines Corps from November 1992 to June 1997.  A 
review of her service medical records revealed treatment in 
June 1993 for complaints of abdominal pain.  The report 
concluded with a diagnosis of right ovarian cyst.  In August 
1993, a pelvic ultrasound ruled out pelvic inflammatory 
disease.  In March 1994, the veteran underwent cryosurgery 
for cervical dysplasia.  The operative report noted tolerated 
the procedure well with no complications. 

In April 1998, a VA gynecological examination was conducted.  
The report of this examination noted the veteran's history of 
inservice treatment for cervical dysplasia, along with normal 
PAP smears since 1994.  

In August 1999, a second VA gynecological examination was 
conducted.  The examination report noted the veteran's 
history of being diagnosed with cervical dysplasia in 1994.  
She underwent cryosurgery of the cervix in October 1994.  
Since then, her PAP tests have been normal, with the 
exception of two PAP tests performed in April 1999 and May 
1999.  The report noted, however, that a repeat PAP test was 
again normal.  Physical examination of the pelvic and 
cervical areas revealed no visible lesions.  The report noted 
that the cervix was rather stenotic, status post cryosurgery.  
The report concluded with diagnosis, in pertinent part, of 
dysplasia of the cervix.  A cytology report (PAP smear), 
dated in August 1999, revealed findings of no atypical cells 
found and moderate to marked inflammation.   

In October 2005, a third VA gynecological examination was 
conducted.  The report noted the veteran's history of 
inservice treatment for cervical dysplasia.  Since that time, 
the veteran has had one abnormal PAP smear in 1999, with all 
others reported to be normal.  The report noted that her most 
recent PAP smear was performed in April 2005, and was normal.  
The report concluded with a diagnosis of cervical dysplasia 
diagnosed and treated with cryotherapy during service, 
currently clear with recent normal PAP smear.  The examiner 
recommended that the veteran continue with yearly PAP smear 
testing.

Based on the medical evidence, the veteran's service-
connected cervical dysplasia has been properly rated as 
noncompensable (0 percent) since the effective date of 
service connection.  The evidence does not show that the 
veteran has been receiving continuous treatment for this 
condition.  Moreover, there is no evidence that the veteran's 
service-connected cervical dysplasia is manifested by any 
symptoms that require the continuous treatment contemplated 
in the higher rating or that it is so severe that treatment 
will not control it.  There are no periods of time since the 
effective date of service connection during which the 
requirements for a compensable rating are shown, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher (compensable) rating for cervical dysplasia.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



B. Molluscum Contagiosum

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The RO has rated the veteran's molluscum contagiosum in 
combination with the veteran's service-connected cervical 
dysplasia pursuant to Diagnostic Code 7612, used in rated 
disease or injury of the cervix.  The Board, however, 
believes this condition is more appropriately rated 
separately, and by analogy under Diagnostic Code 7806, used 
in rating dermatitis or eczema. See 38 C.F.R. § 4.14.  In 
making this determination, the Board notes that this 
condition appears to primarily involve areas other than the 
cervix.

During the pendency of this appeal, the criteria for 
evaluating skin disabilities was changed effective August 30, 
2002.  Among other things, the criteria found at Diagnostic 
Code 7806 was amended.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  In order to ensure a full and fair adjudication of 
the veteran's claim, the Board will address whether the 
veteran is entitled to compensable rating under any of the 
potentially applicable Diagnostic Codes.

Prior to August 30, 2002, Diagnostic Code 7806 provided a 10 
percent rating for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.
 
Since August 30, 2002, Diagnostic Code 7806 has provided that 
a noncompensable rating is warranted for dermatitis or eczema 
with less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy required during the past 12 month period.  A 10 
percent rating is warranted for dermatitis or eczema with at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas affected, or if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks during the last 
12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

A VA gynecological examination, performed in April 1998, 
noted the veteran's inservice history of molluscum 
contagiosum.  The veteran reported that they had been frozen 
off before, but have since come back.  Physical examination 
revealed two hypopigmented lesions, papules.  The report 
concluded with a diagnosis of molluscum contagiosum, and 
indicated that the veteran would be treated with TCA 
(trichloroacetic acid) for this condition.

A VA physical examination, performed in August 1999, noted 
the veteran's inservice history of treatment for molluscum 
contagiosum.  The veteran reported that she has been getting 
recurring outbreaks of this condition off and on since 
service, and that she was last treated for this condition 
with chloracetic acid early the same year.  Physical 
examination of the mons pubis, vagina, cervix, clitoris, 
labia were normal, without visible lesions or molluscum.  The 
examiner noted that no molluscum contagiosum was seen during 
the examination.  

A vulvar biopsy report, dated in June 1999, noted two white 
papular lesions on the left labia at 1 o'clock.  Microscopic 
examination of the vulva, left labia (biopsy) revealed 
findings of molluscum contagiosum.  

In October 2005, a VA gynecological examination was 
conducted.  The report noted the veteran's inservice 
treatment for molluscum contagiosum.  The veteran described 
lesions staring in the mid-1990s with multiple cyro 
procedures used to treat them.  The report noted that a 
biopsy showing findings of molluscum contagiosum was taking 
in June 1999.  Detailed inspection of the vulva and mons 
revealed no evidence of molluscum contagiosum.  The report 
concluding by stating that the veteran was clearly treated 
for molluscum contagiosum during service, that this condition 
had currently cleared, and that there was no need for further 
follow up or treatment unless it reoccurs in the future, 
though not likely.

Based on the medical evidence, the veteran's service-
connected molluscum contagiosum has been properly rated as 
noncompensable (0 percent) since the effective date of 
service connection.  Although the presence of two lesions was 
noted on the April 1998 VA examination, it appears that this 
condition was resolved with treatment by trichloroacetic 
acid.  Moreover, the veteran's condition during the active 
phase of this condition would not warrant an increased 
disability rating herein.  Since the date of service 
connection, the veteran's molluscum contagiosum has not been 
show to occupy an area of more than five percent of the 
entire body or exposed areas affected, and has not required 
treatment by more than topical therapy.   Moreover, prior to 
August 22, 2002, this condition has not been shown to involve 
an exposed surface or extensive area.  

A higher (compensable) disability rating would also not be 
warranted Diagnostic Code 7612.  In this regard, there is no 
evidence that the veteran's service-connected molluscum 
contagiosum is manifested by any symptoms that require the 
continuous treatment contemplated in the higher rating or 
that it is so severe that treatment will not control it.  
There are no periods of time since the effective date of 
service connection during which the requirements for a 
compensable rating are shown, and thus higher "staged 
ratings" are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The preponderance of the evidence is against the claim for a 
higher (compensable) rating for molluscum contagiosum.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



C. Residuals of Excision of Pilar Cyst From the Scalp

The veteran is seeking an increased (compensable) disability 
rating for residuals of pilar cyst from the scalp.  

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  A scar is rated according to location, type, and 
characteristics, and separate ratings may be assigned based 
upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  
 
The veteran's residuals of pilar cyst from the scalp are 
currently evaluated under Diagnostic Code 7800.  This 
Diagnostic Code provides a 10 percent evaluation for 
disfiguring scars of the head, face or neck which are 
moderately disfiguring.  A 30 percent evaluation contemplates 
severe scars, especially if producing a marked and unsightly 
deformity over the eyelids, lips or auricles.  38 C.F.R. § 
4.118 (1992-2001).

A VA physical examination, performed in January 1998, noted 
the veteran's history of an inservice removal of a cyst in 
October 1995.  Physical examination of the head, neck and 
skin was reported to be normal.  

In March 1999, a personal hearing was conducted before the 
RO.  At the hearing, the veteran testified that she had a 
cyst removed from her scalp during service, and that she 
believed the cyst was coming back.  She indicated that this 
cyst was located about an inch behind the hairline, toward 
the middle of the scalp.  

A VA physical examination, performed in August 1999, noted 
the veteran's history of an inservice excision of a cyst on 
her scalp.  Physical examination revealed a 4 milli-meter 
cyst on the superior anterior cranium, which is non-tender 
with no hair growing in it.  It is mobile, and well 
circumscribed.  The report concluded with a diagnosis of cyst 
of the scalp, post operative, with a very small cyst that has 
occurred superior scalp which is of no consequence at this 
time.  

The collective findings, particularly those made on 
examination in 1999, do not demonstrate significant 
disfigurement to the head and cannot be described as 
moderate; a rating of 10 percent is not warranted under old 
version of  
Diagnostic Code 7800 (prior to August 30, 2002).

Pursuant to Diagnostic Code 7803, a 10 percent rating is 
warranted for a superficial scar disability that is poorly 
nourished with repeated ulceration.  Pursuant to Diagnostic 
Code 7805, scars may also be rated on limitation of function 
of the part affected.  The medical evidence discloses there 
is no significant adherence of the scar, no ulceration or 
breakdown of the skin or ulceration of the scar, and no 
significant tissue loss, edema, or keloid formation.  There 
is no allegation or evidence that the scarring affects the 
functioning of any body part.  As such, a separate rating 
under Diagnostic Codes 7803 and 7805 is not for 
consideration.

Pursuant to Diagnostic Code 7804, a maximum 10 percent 
disability rating is assignable for tender and painful scars.  
There is no objective evidence 
that any of this particular scarring is tender and painful.  



Under the criteria in effect since August 30, 2002, scarring 
causing disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:  

1) Scar 5 or more inches (13 or more cm.) in 
length;
2) Scar at least one-quarter inch (0.6 cm.) wide 
at widest part;
3) Surface contour of scar elevated or depressed 
on palpation;
4) Scar adherent to underlying tissue;
5) Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);
6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);
7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);
8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002-2004).  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.

Based on the medical evidence of record, the veteran's 
service-connected residuals of pilar cyst from the scalp have 
been properly rated as noncompensable (0 percent) since the 
effective date of service connection.  There are no periods 
of time since the effective date of service connection during 
which the requirements for a compensable rating are shown, 
and thus higher "staged ratings" are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher (compensable) rating for residuals of pilar cyst from 
the scalp.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Diabetes Mellitus

The veteran is presently assigned a noncompensable (0 
percent) disability rating for diabetes mellitus, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 7913. 

Under this diagnostic code, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent rating.  Diabetes 
mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  [A note to 
this diagnostic code provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a total evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.]  38 C.F.R. § 
4.119, Diagnostic Code 7913.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

The Board has reviewed the evidence of record and finds that 
the current noncompensable evaluation under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability for the entirety of the rating period on appeal, 
and that a higher rating is not warranted.  The veteran's 
service medical records are completely silent as to this 
condition.  A VA physical examination, performed in January 
1998, included a glucose testing which was found to be high.  
The report concluded with a diagnosis of diabetes mellitus, 
and indicated that the veteran would be referred to her 
primary care physician for further evaluation.  A VA physical 
examination, performed in August 1999, noted that the veteran 
has not been formally diagnosed with diabetes mellitus, and 
had never undergone any treatment for this condition.  The VA 
examiner further noted that there were no objective findings 
to support the diagnosis of diabetes mellitus.  VA post 
service treatment reports are silent as to any ongoing 
treatment for diabetes mellitus.  Moreover, glucose testing 
performed in December 1999 and in April 2004 revealed 
findings within normal limits.  

The presently assigned noncompensable evaluation for diabetes 
mellitus under Diagnostic Code 7913 accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for higher staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the preponderance of the evidence is against the claim for a 
higher rating for diabetes, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's September 2003, February 2005, April 2005 and August 
2005 letters, the June 1998 and October 1999 RO decisions, 
the February 1999 statement of the case (SOC), the October 
1999 and December 2005 supplemental SOCs, and the Board prior 
remand in January 2005, advised the veteran of all 4 elements 
of the required notice described above, advised the veteran 
what information and evidence was needed to substantiate her 
claims herein and what information and evidence had to be 
submitted by her, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised her of 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The RO's August 2005 
letter specifically asked for any evidence in the veteran's 
possession that pertains to her claims.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice provided was harmless error.  Although 
complete notice may not have been provided to the appellant 
prior the initial adjudication, the appellant has not been 
prejudiced thereby.  In making this determination, the Board 
notes that the Veterans Claims Assistance Act of 2000 was 
enacted after the RO's initial adjudication in this matter.  
Moreover, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Also, the appellant has been provided with every opportunity 
to submit evidence and argument in support of her claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided multiple VA examinations in connection with her 
claims herein.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify her would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

A higher (compensable) initial disability rating for cervical 
dysplasia is denied.

A higher (compensable) initial disability rating for 
molluscum contagiosum is denied.

A higher (compensable) initial disability rating for 
residuals of excision of pilar cyst from the scalp is denied.

A higher (compensable) initial disability rating for diabetes 
mellitus is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


